Title: To Thomas Jefferson from Bayard & Co. LeRoy, 26 July 1823
From: LeRoy, Bayard & Co.
To: Jefferson, Thomas


Newyork
July 26th 1823—
We are honored with your Esteemed favor of 21st Inst advising us your Intention of A remittance for the years Interest $125 which we have the pleasure to Advise you we have received through Colo Payton who by this days Mail transmitted us a draft for the Same on Our City Bank And which is to your Credit—Assuring you of our Respect We Are—Your Hum SertLeRoy, Bayard & Co.